Exhibit 3.4 ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION LIFE-LOC, INC. 04-22-91 14:00 911027957 $30.00 Pursuant to the provisions of the Colorado Corporation Act, the undersigned corporation adopts the following Articles of Amendment to the Articles of Incorporation: FIRST: The name of the corporation is: LIFE-LOC, INC. SECOND: The following amendment was adopted by the shareholders on April 18, 1988, the number of shares voted being sufficient for approval and in the manner prescribed by the Colorado Corporation Act: I.Section 4, of ARTICLE VII of the Articles of Incorporation is hereby deleted in its entirety. LIFE-LOC, INC. By: /s/Thomas Hoekelman Thomas Hoekelman ATTEST: /s/ Mary Phillips Mary Phillips, Secretary STATE OF COLORADO ) ) ss. COUNTY OF BOULDER ) SUBSCRIBED AND SWORN to before me, a Notary Public, this28 day of March 1991, by Thomas Hoekelman, President of LIFE-LOC, INC., a Colorado corporation, who acknowledged that he signed the foregoing Articles of Amendment as his free and voluntary act and deed for the uses and purposes therein set forth, and that the facts contained therein are true. 10/7/91 /s/ Margaret H. Setzmann NOTARY COMPUTER UPDATE COMPLETE JAT
